Hall, Justice.
The question which controls this case is, whether the earnings of a married woman, who is not a free trader, and ■who is not living separate from her Husband, constitute her separate estate or belong to her husband ? When this case was here before, 68 Ga., 524, we distinctly held that such earnings belonged to him. It does not occur to us that it can make any difference, in point of principle or law, whether she derives this income from keepiug a boarding.house, or from washing, ironing or cooking. In this re. spect, there was no material difference in the evidence adduced on this and the former trial; it is the same-in all substantial particulars, and falls directly within the principle already settled and adjudicated by this court. On the last trial, it made the only issue that should have been submitted to the jury, and, in submitting the others by ■the charge excepted to- in the motion for a new trial, we think our learned brother misapprehended the scope and purpose of the former adjudication of this court, and to that extent erred. There was no dispute as to the source from which the money came that was invested in the land in controversy; it came from the wife’s earnings during coverture, while she was living with her husband, and when she was carrying on no separate business, as she might have done by complying with the law .in reference to married women becoming “ public or free traders.” . Code, §1760. Had she been living separate from her husband (Code, §1756), or been declared “ a public or free trader,” then, in either event, her acquisitions would have.become her separate estate to which his marital rights could not have attached. The claim set. up has .been adjudged against her, and she is concluded by that judgment.
*377The money that purchased and paid for the property being the husband’s, and he having bought it and taken bond for titles to it in his own name, no trust could be implied in her favor, and a party giving credit to him while he owned the property could not be charged with notice of a trust that existed neither in fact nor in law, although he may have directed and caused a deed to be made to her in conformity to a previous understanding between them, after the credit was given. The decision of the court in this case, if it needed vindication, is fully sustained by an able and exhaustive opinion of the Supreme Court of the United States, in which the authorities bearing on the subject are carefully examined and collated. 94 U. S. R., 580.
Judgment reversed.